DETAILED ACTION
	For this Office action, Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 13 January 2021, with respect to the grounds of rejection of Claims 5 and 10-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 13 January 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney John R. Hlavka on 25 January 2022.
 The application has been amended as follows: 
Claim 4 shall now read as:
4.  (Line 7)…an externally accessible actuator which produces said separating movement between said…

Claim 5 shall now read as:
5.  (Lines 2-4)…valve housing comprises 

Claim 10 shall now read as:
10.  (Line 30)…motor and in conjunction with said encoder wheel, rotationally stepping said…

Claim 12 shall now read as:
12.  (Line 3)…b)  a control valve assembly for controlling 
(Line 15)…within said valve housing;…
(Line 21)…produces rotation in said encoder wheel;…

Claim 24 shall now read as:
assembly with a….

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1, 10, 12 and 18 all recite a configuration of a port disc, a regeneration disc, an encoder wheel, a water usage turbine and associated sensor, and an electronic drive motor.  This configuration with respect to a control valve assembly—in particular the configuration of the port disc, the regeneration disc and the encoder wheel, in combination with the other recited features of the claims, is not taught or suggested in the prior art; therefore, the claims are considered allowable after entry of the examiner amendments above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/25/2022